*366MEMORANDUM *
Ira Green petitions this court for habeas corpus relief from his convictions for three counts of rape, one count of committing a lewd act upon a child, one count of being a felon in possession of a firearm, and one count of possession of marijuana for sale. Green claims that his trial counsel rendered ineffective assistance by failing to sever the sexual charges from the drug and felon-in-possession charges and by failing to introduce evidence of the victim’s prior allegation of sexual abuse (by a different perpetrator). Green’s claims were rejected by the California Court of Appeal. Because that decision was not contrary to or an unreasonable application of clearly established federal law, we affirm the district court’s denial of Green’s habeas petition. 28 U.S.C. § 2254(d)(1). Specifically, the state court’s “no prejudice” determination was based on appropriate assessment of the- case against Green, and its finding that Green’s trial counsel had a strategic reason for limiting his investigation was not “objectively unreasonable.” See Lockyer v. Andrade, 538 U.S. 63, 75, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.